Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 11/04/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al. (100A System (Tumor Treating Fields) transducer array layout planning for glioblastoma: a NovoTAL™ system user study, World Journal of Surgical Oncology, 2015) in view of Meglan (US 2020/0337789).
Regarding claim 1, Chaudhry et al. (hereinafter Chaudhry) discloses a method of assisting transducer placements on a subject’s body for applying tumor treating fields (Chaudhry, background, [], “a unique modality of anti-cancer therapy delivering specifically tuned alternating electric fields, Tumor Treating Fields”. Fig. 2 shows transducer array layout map guiding placement of transducer arrays on the scalp), the method comprising:
determining, a first image data, wherein the first image data comprises one or more transducer placement positions (Chaudhry, Fig. 2 shows determine a first image data, wherein the first image data comprises one or more transducer placement positions (bottom image));
determining, based on one or more images associated with a portion of a subject’s body, a second image data, wherein the second image data comprises one or more recommended transducer placement positions (Chaudhry, Fig. 2 shows determine a second image, based on one or more images associated with a portion of a subject’s body, a second image data, wherein the second image data comprising one or more recommended transducer placement positions (top right view));
though Chaudhry teaches the one or more transducer placement positions and the one or more recommended transducer array placement positions; Chaudhry does not expressly disclose “registering the first image data to the second image data”;
Meglan discloses determining, based on one or more images associated with a portion of a subject’s body, a first image data (Meglan, [0091], “The determination may be based on the received image data and/or the generated virtual training environment. For example, computing device 200 may utilize various image processing and/or object detection algorithms known to those skilled in the art to further process and analyze the image data received from image capture device 125 to identify the user in the image data”. Determine the user in the image data based on the received image data is considered determining, based on one or more images associated with a portion of a subject’s body, a first image data);
registering the first image data to a second image data (Meglan, [0095], “the guidance may include textual commands, graphical or other visual commands such as virtual and/or augmented reality images”); and
generating a composite data comprising the first image data and a second image data (Meglan, Figs. 4A and 4B show generating a composite data comprising the first image data and a second image data).
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Chaudhry’s transducer array layout map guiding placement using the concept of Meglan’s guidance indicates when the user has placed at least a portion of the body into the recommended position. The motivation for doing so would have been providing ability to display virtual or augmented reality visual guidance to guide clinicians on how to position transducer placement.
Regarding claim 2, Chaudhry discloses the one or more transducer placement positions and the one or more recommended transducer placement positions (Chaudhry, Fig. 2);
Chaudhry as modified by Meglan with the same motivation from claim 1 discloses a user body overlaid on recommended position (Meglan, [0107], “body B is a virtual body, and the guidance is instructing the user to move a left arm of body B three inches in a particular direction. The position into which the left arm of body B should be moved is indicated by a ghosted overlay 410 displayed onto body B”. Fig. 4B).
Regarding claim 5, Chaudhry as modified by Meglan with the same motivation from claim 1 discloses a plurality of video data, a plurality images, an avatar, or a combination thereof (Meglan, [0076], “Image capture devices 125a, 125b, 125c, and 125d may be any image capture devices known to those skilled in the art, such as video cameras, still cameras”. In addition, in paragraph [0093], “The guidance may further include virtual and/or augmented reality images of body B”).
Regarding claim 6, Chaudhry as modified by Meglan with the same motivation from claim 1 discloses determining one or more visual landmarks indicated by the first image data (Meglan, [0091], “determines a pose of the user relative to the surgical training environment”. The pose is considered determining one or more visual landmarks indicated by the first image data);
determining one or more visual landmarks indicated by the second image data (Meglan, [0092], “generates guidance for positioning body B on table 110 based on the surgical training parameter received at step S306 and the pose of the user relative to the surgical training environment determined at step S314”. The surgical training parameter including one or more visual landmarks indicated by the second image data); and
determining the one or more visual landmarks indicated by the first image data correspond to the one or more visual landmarks indicated by the second image data (Meglan, Figs. 4A and 4B show determined the one or more visual landmarks indicated by the first image data correspond to the one or more visual landmarks indicated by the second image data).
Regarding claim 7, Chaudhry as modified by Meglan with the same motivation from claim 1 discloses artificial landmarks (Meglan, [0083], “The surgical training parameters include… characteristics of the patients, types of medical conditions being treated by the surgery, locations of surgical sites within the patient's body, and/or recommended positions of surgical ports on the patient's body to access the surgical sites”. Location information is considered artificial landmarks).
Regarding claim 8, Chaudhry discloses design attributes of the one or more transducer (Chaudhry, Fig. 2 shows design attributes of the one or more transducer).
Regarding claim 9, Chaudhry teaches the one or more transducer placement positions and the one or more recommended transducer placement positions; 
Chaudhry as modified by Meglan with the same motivation from claim 1 discloses determining and outputting, based on the composite data, a variance (Meglan, Figs. 4A and 4B show the textual instruction including difference is considered outputting, based on the composite data, a variance of user’s position from recommended position).
Regarding claim 10, Chaudhry as modified by Meglan with the same motivation from claim 1 discloses sending a notification regarding the variance to a user device (Meglan, Fig. 2 shows a user device; Figs. 4A and 4B show textual instruction is considered a notification regarding the variance), wherein the notification comprises one or more instructions for correcting the variance (Meglan, Figs. 4A and 4B show textual instruction is considered one or more instructions for correcting the variance).
Regarding claim 11, Chaudhry discloses one or more real-time placement positions for one or more transducers (Chaudhry, Fig. 2).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al. in view of Meglan (US 2020/0337789), as applied to claim 1, in further view of Yau et al. (US 2021/0209847).
Regarding claim 3, while Chaudhry teaches the one or more transducer placement positions and the one or more recommended transducer placement positions; Chaudhry as modified by Meglan does not expressly disclose “a three-dimensional (3D) model”;
Yau et al. (hereinafter Yau) discloses a three-dimensional (3D) model (Yau, [0054], “after scanning the head and generating the initial 3D model with 3D geometry and associated texture image (color information), the 3D model is displayed to user with a view of the 3D geometry rendered with the color information applied to the surface”).
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Yau’s generate a 3D model of a user head in the system, as taught by Chaudhry as modified by Meglan. The motivation for doing so would have been providing ability to automatically identify regions  based on the 3D model.
Regarding claim 4, Chaudhry teaches the one or more transducer placement positions and the one or more recommended transducer placement positions;
Chaudhry as modified by Meglan and Yau with the same motivation from claim 3 discloses the 3D model that indicates positions at a user device (Yau, [0073], “FIG. 9 schematically shows an example of a 3D model 1 with both target area indicator 20 and part line indicator 30, which are in the form of color feature. FIG. 10 schematically shows another example of a 3D model 1 with target area indicator 20 and part line indicator 30, which are in the form of a raised structural line”. In addition, in paragraph [0092], “one or more processor readable storage devices are provided, which have encoded thereon instructions for causing one or more processors to perform the method”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Crawford Jacinta can be reached on 5712701539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612